 Case 3:20-cr-00055-BJB Document 33 Filed 02/12/21 Page 1 of 7 PageID #: 166
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE

UNITED STATES OF AMERICA                                                             PLAINTIFF


v.                                                CRIMINAL ACTION NO. 3:20CR00055-BJB


TEVIN R. PATTON

                       UNITED STATES SENTENCING MEMORANDUM
                                   Electronically Filed


          The United States submits this sentencing memorandum for the sentencing currently

scheduled for February 17, 2021 at 1:30 p.m.

     I.      SUMMARY OF OFFENSE CONDUCT

          On June 1, 2020, protests and riots continued in Louisville, Kentucky, in the Western

District of Kentucky, which occurred in numerous locations around Louisville, and included the

area near W Liberty St and Armory Place.

          At approximately 10:15 pm, US Secret Service (USSS) Ralph Gerdes (Gerdes) was

stationed on the roof buildings in the 400 block of 5th St, Louisville, KY, in an observation

capacity over the protest occurring in the area. In that capacity Gerdes heard gun shots near the

corner of W Liberty St and Armory Place. While looking for the shooter, Gerdes observed an

African American Male (Man), wearing a white t-shirt and black baseball cap standing on the

southwest corner of the above intersection. Gerdes observed the man facing west toward law

enforcement officers, holding a cell phone, appearing to be recording or taking pictures. A

heavyset African American female was seen standing directly behind the Man, facing the opposite

direction, as though she was watching the back of the Man. The positioning appeared to be a

position of cover. Gerdes observed the man reach into his right pocket several times where a bulge

was observed. On the second or third time, the Man pulled out a gun.
 Case 3:20-cr-00055-BJB Document 33 Filed 02/12/21 Page 2 of 7 PageID #: 167
       Gerdes called out the presence of a gun to alert the other members of the roof post. Gerdes

observed the Man point the gun in the air. LMPD officers began deploying teargas and flash bangs

toward the Man. The Man was shot several times with pepperballs, causing him to run south on

Armory Place to a Kia. Gerdes did not see the vehicle but was told it was red in color and had a

temp tag. Gerdes later saw a photograph of Patton and Gerdes believed that Patton was the man

observed with the gun on the corner of W Liberty and Armory Place.

       Law Enforcement Officers went down to the intersection after the Suspect left the area and

recovered eight .45 caliber casings, two of which were S&B manufacturer and six casings were

manufactured by Hornaday.

       Louisville Metro Police Department (LMPD) Officer Matt Thomerson (Thomerson) was

working in an unmarked car in the vicinity of W Liberty and 5th St the evening of June 1, 2020.

Thomerson’s responsibility was surveillance of the protests. Thomerson heard a call over the radio

that a black male in a white T-shirt (the Suspect) discharged a firearm near the intersection of W

Liberty and Armory Place.

       Thomerson heard a helicopter unit call over the radio that the Suspect get into a Red Kia

without a license plate, and head south on Armory Place. Thomerson drove south on fifth and over

to where the helicopter unit reported the Red Kia was located. Thomerson observed a car that

matched the description of the Suspects’ vehicle in a parking lot. Shortly after seeing the vehicle,

the vehicle exited the parking lot in front Thomerson. The helicopter unit identified that car as the

one the Suspect was in. Thomerson requested additional marked units to assist with the traffic stop.

       When the marked units arrived, the traffic stop was initiated for improper tag. After the

vehicle stopped, LMPD had the occupants exit the vehicle. The occupants consisted of a black

female driver and a black male passenger, later identified as Patton wearing a white t-shirt, black

baseball cap, and four juveniles between the ages of 12 and 15 years of age.

       Thomerson spoke to the driver and advised the vehicle had been stopped for improper tag.
 Case 3:20-cr-00055-BJB Document 33 Filed 02/12/21 Page 3 of 7 PageID #: 168
Thomerson advised LMPD was also looking for a person and firearm that was recently fired near

the corner of W Liberty and Armory Place. The driver gave consent to search the vehicle. LMPD

Officer Winanas started to search the vehicle. Under the passenger seat, where Patton was sitting,

and found a loaded black Springfield XPS 45ACP, serial #AT145857 and one magazine containing

4 rounds of 45 caliber S&B ammunition. Patton was arrested for being a Felon in possession of a

firearm and taken into custody. At the time of the arrest, Patton gave his phone to the driver.

       In 2016, Patton pleaded guilty to aggravated assault, a felony, out of Tennessee, court case

number 15 0628915645785. On May 22, 2020, Patton was charged with 4th Degree Domestic

Violence and Fleeing or Evading Police, 1st Degree in Jefferson County, Kentucky.

       On June 3, 2020, FBI and ATF Agents arrested Patton at the Louisville Metropolitan

Department of Corrections. As part of the arrest, Agents were provided a bag of belongings that

were known to be the property of Patton. The property bag appeared to contain a black baseball

cap, belt, identification card and cell phone. Patton advised his girlfriend had brought the cell

phone to the jail for him. The property bag was turned over to Oldham County Detention Center

when Patton was remanded to their custody.

       On June 10, 2020, a search and seizure warrant was executed for Patton’s phone. An initial

review of the phone identified the following items on the phone:

       •      The phone number associated with the cell phone is 708-982-1781
       •      On or about March 4, 2020, Patton sent a text asking a third party “Do you
       know anyone wants to sell a gun”
       •      Later, Patton received pictures of a Springfield XDs–45, to which Patton
       responded that he wanted the gun.
       •      On or about March 5, 2020, PATTON sent a text with a new image of the
       Springfield XDs-45 to another phone number.

       On March 8, 2020, Patton posted a video on Dagod Sha King Facebook page of Patton

with what appears to be the Springfield XDs-45. In the video, Patton simulates using the pistol to

pistol whip his girlfriend. The same video was also found on the seized cell phone.

        On June 5, 2020, the Louisville Metro Police Department (LMPD) Real Time Crime
 Case 3:20-cr-00055-BJB Document 33 Filed 02/12/21 Page 4 of 7 PageID #: 169
Center (RTCC) compiled a work-up on Patton. LMPD RTCC identified the following social media

accounts associated with Patton: Facebook: Dagod Sha King, Facebook: Patton and Instagram:

Shaking Patton. On June 1, 2020, Patton uploaded a Facebook live video on Facebook ID Dagod

Sha King. In that video, Patton shows his face, makes comments such as “Shoot back at them!”,

referring to shooting at police, shows a gun in his hand, which appears to be the gun found under

Patton’s seat in the vehicle when Patton was arrested. Patton live streamed criminal activity. The

Facebook live video was observed from Patton’s live stream open to the public.

         Patton was charged by criminal complaint with violation of Title 18, United States Code,

Section 922(g) on June 2, 2020. He was indicted by a federal grand jury in the Western District

of Kentucky on June 17, 2020 in criminal case number 3:20-CR-55-RGJ.

         Patton pleaded guilty on November 10, 2020. The factual basis of his plea agreement was

as follows:

         On June 1, 2020, TEVIN R. PATTON, knowingly possessed and discharged a
         Springfield Armory USA Model XDs-45, .45 Caliber, Serial Number AT145857,
         and ammunition, in Jefferson County, Kentucky, in the Western District of
         Kentucky. PATTON had previously been convicted on October 31, 2013 of
         Criminal Attempt Aggravated Burglary, Case Number 11-06968, in Shelby County
         Criminal Court, Tennessee. In addition, PATTON was convicted on June 20,
         2016, of Criminal Attempt Aggravated Assault, Aggravated Burglary, and Escape
         from Felony Incarceration, Case number 15-06289 in Shelby County Criminal
         Court, Tennessee. The Springfield Armory USA Model XDs-45, .45 Caliber,
         Serial Number AT145857, was not manufactured in the Commonwealth of
         Kentucky and therefore traveled in interstate commerce when it was possessed by
         PATTON in Louisville, Kentucky.


   II.        SENTENCING GUIDELINES

         The United States agrees with the guidelines calculations in the PSR. The United States

could not find support for categorizing criminal attempts to violent felonies as crimes of violence

under the guideline. The United States believes the sentencing guidelines should be calculated

as follows:

2K2.1(a)(2)    Base 14
2K2.1(b)(6)(B)     +4              (in connection with another felony offense)
 Case 3:20-cr-00055-BJB Document 33 Filed 02/12/21 Page 5 of 7 PageID #: 170
3E1.1                  -3          (acceptance of responsibility)


        A. Patton committed another felony offense under 2K2.1(b)(6)(B).

        Patton discharged his firearm in downtown Louisville during riots. He was on his

Facebook livestream encouraging others to engage in violence against the police. The police

helicopter was also in the air that evening. ATF recovered a shell casing from the location where

Patton discharged the weapon. The casing matches his firearm therefore corroborating that Patton

fired his weapon. In addition, Patton’s Facebook live stream captures the gun in Patton’s had and

the sound of him firing the weapon as he encouraged others to shoot police.

        The discharge of his weapon in a public place around other individuals is Wanton

Endangerment in the commonwealth of Kentucky. Firing a bullet in the air makes it no less

dangerous. Gravity is an unchangeable force that causes the bullet to return earth.


        508.060 Wanton endangerment in the first degree.
        (1) A person is guilty of wanton endangerment in the first degree when, under
        circumstances manifesting extreme indifference to the value of human life, he
        wantonly engages in conduct which creates a substantial danger of death or
        serious physical injury to another person.

        Patton also incited individuals to commit violence against police using a means of

interstate commerce that is Facebook Live Stream, a means of interstate commerce.


        (a) Whoever travels in interstate or foreign commerce or uses any facility of
        interstate or foreign commerce, including, but not limited to, the mail, telegraph,
        telephone, radio, or television, with intent—
        (1) to incite a riot; or

        (2) to organize, promote, encourage, participate in, or carry on a riot; or

        (3) to commit any act of violence in furtherance of a riot; or

        (4) to aid or abet any person in inciting or participating in or carrying on a riot or
        committing any act of violence in furtherance of a riot;

        and who either during the course of any such travel or use or thereafter performs
        or attempts to perform any other overt act for any purpose specified in
        subparagraph (A), (B), (C), or (D) of this paragraph— [1]
 Case 3:20-cr-00055-BJB Document 33 Filed 02/12/21 Page 6 of 7 PageID #: 171

          Shall be fined under this title, or imprisoned not more than five years, or both.

The United States is prepared to submit testimony to prove this enhancement if necessary.

          B. Criminal History Score

          The United States agrees that Patton is a criminal history category III and his guideline

range is 24 to 30 months.

   III.      SENTENCING FACTORS UNDER 18 U.S.C. 3553(a)

          Defendant Patton possessed and discharged a firearm during a riot in downtown

Louisville. A low end guidelines sentence would deter this defendant and others like him from

possession of firearms while a convicted felon. A sentence of imprisonment would promote

respect for the law and deter Patton and others from engaging in illegal behavior. A low end

guideline sentence should accomplish the goals of the factors enumerated in Title 18, United

States Code, Section 3553(a).

                                                  Respectfully submitted,

                                                  MICHAEL A. BENNETT
                                                  Acting United States Attorney


                                                   s/Joshua Judd____________
                                                  Joshua Judd
                                                  Assistant U.S. Attorney
                                                  717 West Broadway
                                                  Louisville, Kentucky 40202
                                                  PH: (502) 582-5911



                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to
counsel for Tevin Patton.


                                                  s/Joshua Judd________________
                                                  Joshua Judd
                                                  Assistant U.S. Attorney
Case 3:20-cr-00055-BJB Document 33 Filed 02/12/21 Page 7 of 7 PageID #: 172
